UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4903
SAMUEL LEHENRI HILL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-168)

                      Submitted: June 20, 2002

                      Decided: June 28, 2002

         Before MICHAEL and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. HILL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Samuel LeHenri Hill appeals his 180-month sentence imposed pur-
suant to his conviction upon a guilty plea to one count of possession
of a firearm by a felon in violation of 18 U.S.C.A. § 922(g)(1) (West
2000), one count of possession with intent to distribute 26.4 grams of
cocaine base in violation of 21 U.S.C.A. § 841 (West 1999 & Supp.
2002), and one count of carrying a firearm during a drug trafficking
crime in violation of 18 U.S.C.A. § 924(c) (West 2000). Hill’s coun-
sel has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), raising one possible sentencing issue on appeal but stat-
ing that, in his view, there are no meritorious issues for appeal. Hill
filed a pro se supplemental brief raising search and seizure issues and
claiming innocence.

   The presentence report reduced Hill’s offense level by three points
for acceptance of responsibility, but his sentence was increased above
the Sentencing Guidelines range because the statutory minimum sen-
tences required by the violations to which he pled guilty were greater
than the Guidelines range. See U.S. Sentencing Guideline Manual
§ 5G1.1(b). Hill pled guilty and his plea constituted an admission of
all material elements of the crime. See McCarthy v. United States, 394
U.S. 459, 466 (1969); United States v. Willis, 992 F.2d 489, 490 (4th
Cir. 1993). Likewise, a voluntary and intelligent plea forecloses
review of allegations of antecedent constitutional deprivations. See
Tollett v. Henderson, 411 U.S. 258, 266-67 (1973); Fields v. Attorney
General of Maryland, 956 F.2d 1290, 1294 (4th Cir. 1992).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Hill’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
                         UNITED STATES v. HILL                         3
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state a copy
thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED